Citation Nr: 0714538	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a headache 
disability.

2.  Entitlement to a compensable rating for residuals of a 
right inguinal hernia repair.

3.  Entitlement to an initial compensable rating for 
chondromalacia patella, lateral meniscus tear of the right 
knee, for the period from June 16, 1996, to July 14, 1999.  

4.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella, lateral meniscus tear of the 
right knee, from July 15, 1999.

5.  Entitlement to an initial compensable rating for 
chondromalacia patella of the left knee for the period from 
June 16, 1996, to July 14, 1999.

6.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the left knee, from July 15, 
1999.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran, his wife, and his mother


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to June 
1996.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and 
St. Louis, Missouri.  As set forth above, the veteran's 
claims folder in currently in the jurisdiction of the St. 
Louis RO.

The procedural history of this case requires some 
explanation.

In a November 1996 rating decision, the RO denied service 
connection for a bilateral knee disability; granted service 
connection for a right inguinal hernia repair and assigned an 
initial zero percent rating; and granted service connection 
for nerve damage to the lateral cutaneous nerve, ilioinguinal 
nerve, and possibly the genital femoral nerve, right side, 
and assigned an initial zero percent rating.  Both disability 
ratings were effective June 16, 1996, the day following the 
date of the veteran's separation from active service.  

In November 1997, the veteran disagreed with the denial of 
service connection for a bilateral knee disability, as well 
as the initial noncompensable ratings assigned by the RO for 
his hernia repair and nerve damage disabilities.  A Statement 
of the Case addressing these issues was provided to the 
veteran in January 1998 and he perfected an appeal by 
submitting a timely VA Form 9 in March 1998.  

Before the matter was certified to the Board, in an October 
1998 rating decision, the RO increased the initial rating for 
the veteran's nerve damage disability to 10 percent, 
effective June 16, 1996.  In addition, the RO granted service 
connection for a bilateral knee disability and assigned an 
initial zero percent rating, effective June 16, 1996.  The 
grant of service connection for a bilateral knee disability 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  In a November 1998 letter, the 
veteran was notified of the RO's decision and was further 
advised that the award of service connection for a bilateral 
knee disability was a full grant of the benefits sought on 
appeal.  

Thereafter, the remaining two claims in the veteran's appeal 
were certified to the Board.  In a December 20, 1999 
decision, the Board denied an initial rating in excess of 10 
percent for the veteran's nerve damage disability.  In 
addition, the Board granted an initial 10 percent rating for 
a right hernia repair for the period from June 16, 1996, to 
March 30, 1998, and denied an initial compensable rating for 
a right hernia repair for the period from March 31, 1998.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding 
that at the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings).  The veteran 
did not appeal the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Thus, the 
Board's decision is final.  See 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1100 (2006).

Also in the December 20, 1999 decision, the Board 
inexplicably listed the issues on appeal as including service 
connection for a bilateral knee disability and remanded that 
issue for additional evidentiary development.  As set forth 
above, however, at the time of the Board's decision, service 
connection for a bilateral knee disability had already been 
granted by the RO.  The Board therefore had no jurisdiction 
over that issue.  When the matter was returned to the RO, no 
further action was taken.

In July 1999, the veteran submitted a statement requesting an 
increase in his service-connected bilateral knee disability.  
Although the RO treated this communication as a claim for an 
increased rating, in light of the error committed by the 
Board in the December 20, 1999 decision, and affording the 
veteran the benefit of the doubt, the Board finds that his 
July 1999 communication should be construed as a notice of 
disagreement with the October 1998 rating decision assigning 
an initial zero percent rating for his bilateral knee 
disability, effective June 16, 1996.  

In response to the veteran's July 1999 letter, in an April 
2000 rating decision, the RO assigned separate 10 percent 
ratings for the veteran's right and left knee disabilities, 
effective July 15, 1999.  The veteran thereafter disagreed 
with the ratings assigned and a Statement of the Case 
addressing the matter was issued in April 2005.  The veteran 
perfected a timely appeal via his submission of a VA Form 9 
in May 2005.  In light of this procedural history, the issues 
on appeal are as currently set forth on the cover page of 
this decision.   

With respect to the remaining issues on appeal, in a November 
2004 rating decision, the RO denied service connection for a 
headache disability and a compensable rating for right 
inguinal hernia repair.  In March 2005, the veteran submitted 
a notice of disagreement with the RO's decision, and in June 
2006, a Statement of the Case addressing these issues was 
provided to the veteran.  He perfected a timely appeal later 
that month via his submission of a VA Form 9.  

A videoconference hearing was held in August 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

At the hearing, the veteran raised a claim of service 
connection for a bilateral hip disability, secondary to his 
right and left knee disabilities.  He also appeared to raise 
a claim of service connection for sexual dysfunction, 
secondary to his service-connected hernia disability.  These 
matters are referred to the RO for appropriate action.

Also at the hearing, the veteran argued that in its March 
1999 decision, the Board had improperly "rescinded" the 10 
percent rating for his service-connected residuals of a right 
inguinal hernia repair.  As explained above, however, in its 
March 1999 decision, the Board actually granted an initial 10 
percent rating for a right hernia repair for the period from 
June 16, 1996, to March 30, 1998, and denied an initial 
compensable rating for a right hernia repair for the period 
from March 31, 1998, in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  There was no reduction of his 
rating.  The veteran is advised that if he continues to feel 
that the March 1999 decision was improper, he is free to 
submit a motion for revision of that decision on the grounds 
of clear and unmistakable error.  See 38 U.S.C.A. §§ 7104, 
7111; 38 C.F.R. § 20.1404 (2006).  

As set forth in more detail below, a remand is required with 
respect to the claims for higher ratings for the veteran's 
service-connected right and left knee disabilities.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A headache disability was not present during service or 
for many years thereafter and the most probative evidence 
indicates that the veteran's current headache disorder is not 
related to his active service or any service-connected 
disability.  

2.  Residuals of the veteran's right inguinal hernia repair 
include subjective complaints of pain with activity, with no 
indication of a recurrent inguinal hernia.




CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in active 
service and is not causally related to any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303; 3.310 (2006).

2.  The criteria for compensable rating for residuals of a 
right inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, 4.118, 
Diagnostic Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a June 2004 letter issued prior to the 
initial rating decision on his claims, the RO notified the 
veteran of the information and evidence needed to 
substantiate the critical elements of his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional evidence he felt 
would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In addition, in March 2006, the 
RO provided the veteran with additional notification 
specifically intended to satisfy the requirements imposed by 
the Court in Dingess/Hartman.  

Based on the foregoing, the Board finds that VA has fulfilled 
its notification duties to the veteran.  He has not argued 
otherwise.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dunlap v. Nicholson, Vet. App. No. 03-0320 
(March, 23, 2007) (With respect to notice errors, the burden 
is generally on the claimant to assert with specificity how 
she or he was prejudiced by any notification error).  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In this case, the 
veteran's service medical records are on file, as are all 
post-service clinical records identified by the veteran.  
There is no indication of outstanding, available records and 
the veteran has not contended otherwise.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  
The RO has also obtained VA medical examinations in 
connection with the veteran's claims.  38 C.F.R. § 
3.159(c)(4) (2006).  The Board finds that this evidence 
provides the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Another examination is 
therefore not necessary.

The Board notes that in his June 2006 substantive appeal, the 
veteran argued that the November 2004 medical opinion 
obtained by the RO in connection with his claim of service 
connection for headaches is inadequate as it was provided by 
a nurse practitioner.  The Board observes, however, that the 
examination report was also signed by a VA physician.  
Regardless, there is no legal requirement that an examiner in 
fact be a physician.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments); see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  In fact, the 
Court has specifically held that "a nurse 
practitioner...having completed medical education and training, 
fits squarely into the requirement of section 3.159(a)(1) as 
one competent to provide diagnoses, statements, or 
opinions."  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  
Thus, the veteran's complaints do not provide a basis upon 
which to remand this claim for a new examination.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
duties to the veteran.  A remand for additional notification 
or development would only result in unnecessarily delaying 
this matter with no benefit flowing to the veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no 
further notification or development action is necessary.


Entitlement to service connection for a headache disability

Background

The veteran's service medical records are negative for 
complaints or findings of a headache disability.  At his June 
1996 military separation medical examination, the veteran had 
a host of complaints; however, he specifically denied a 
history of frequent or severe headaches.  

In May 2004, the veteran submitted a claim of service 
connection for a headache disability, which he claimed was 
secondary to his service-connected right knee disability.  
Specifically, he indicated that in March 2002, he underwent 
right knee surgery for which he received spinal anesthesia.  
He claimed that as a result, he developed a "spinal tap 
headache" the following night.  He further claimed that he 
still suffered from recurrent, severe headaches.  

In support of his claim, the RO obtained VA clinical records 
showing that in March 2002, the veteran underwent 
arthroscopic surgery of the right knee.  The operative report 
noted that the veteran received spinal anesthesia prior to 
the surgery.  

Private medical records show that, the following day, the 
veteran sought emergency treatment with complaints of a 
headache since his knee surgery.  The veteran was given 
intravenous medication which relieved his discomfort.  The 
impression was post spinal tap-type headache, improving.  The 
veteran was advised to seek treatment if his headache 
returned.  

Subsequent medical records show that in March 2003, the 
veteran was seen at a VA outpatient clinic with several 
complaints, including a history of occasional headaches.  He 
indicated that the headaches only occurred when he stopped 
drinking Mountain Dew.  He indicated that he was drinking 
approximately 75 ounces of Mountain Dew daily, so he felt his 
headaches were related to caffeine withdrawal.  The 
assessments included headache, probably due to caffeine 
overuse.  The examiner recommended that the veteran wean off 
the Mountain Dew slowly.  

In October 2003, the veteran sought treatment with complaints 
of chronic headaches.  He claimed that he got a headache at 
least once per week, lasting approximately 2 hours.  He 
requested an evaluation to determine the cause of his 
headaches.  The veteran was advised to keep a headache diary 
and return to the clinic, but he was apparently noncompliant 
and did not return.

At a VA medical examination in November 2004, the examiner 
reviewed the veteran's claims folder and noted that he had 
undergone a right knee scope in March 2002 for which he had 
an epidural anesthesia.  After this procedure, the examiner 
noted that the veteran had presented to a private emergency 
room, claiming to have a headache.  There, he was treated 
with IV fluids with relief of his headaches.  The examiner 
noted that subsequent medical records showed that 
approximately one year later, in March 2003, the veteran 
sought treatment for headaches when he stopped drinking 
Mountain Dew.  In October  2003, the veteran again complained 
of headaches and was asked to keep a headache diary, but he 
was apparently not compliant.  

After reviewing his medical history, the VA examiner elicited 
the veteran's current complaints.  The veteran stated that 
his current complaints included headaches approximately four 
times monthly, triggered by decreased Mountain Dew 
consumption, lack of sleep, or constipation.  The veteran 
indicated that he was a full time student and that his 
headaches had recurred since returning to school.  
Neurological examination was entirely within normal limits.  
The diagnosis was muscle contraction headaches, occipital 
region, associated with decreased Mountain Dew intake, 
increased fatigue, and change in bowel patterns.  The 
examiner indicated that there was no evidence to suggest that 
the headaches the veteran was currently experiencing were 
related to his epidural anesthesia he received in March 2002.  

Subsequent VA clinical records show that in December 2004, 
the veteran sought treatment for headaches.  He indicated 
that his headaches occurred twice monthly and were relieved 
by pain medication.  The assessments included occipital 
neuralgia, muscle tension headaches, and somatic dysfunction.  
In February 2006, the veteran again sought treatment for 
numerous complaints, including headaches.  He indicated that 
he had chronic headaches which he felt were related to stress 
at school.  He indicted that his headaches had been present 
for the past couple of years.  The assessments included 
chronic headaches.  

At his August 2006 hearing, the veteran testified that he 
developed a spinal tap headache because VA failed to instruct 
him to lay flat for six hours after his knee surgery.  He 
indicated that because he got up too early, he developed a 
spinal tap headache, which had continued infrequently about 
two to three times monthly, since his operation.  He 
indicated that his primary care physician had not ruled out 
the possibility that his current headaches were secondary to 
his surgery.  



Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.
Analysis

As set forth above, a chronic headache disorder was not shown 
during the veteran's active service or for many years 
thereafter.  In addition, the record contains no indication 
that any current headache disorder is causally related to the 
veteran's active service or any incident therein.  He does 
not contend otherwise.  

Rather, the veteran claims that he developed a chronic 
headache disability as a result of a spinal tap administered 
during surgery for his service-connected right knee 
disability.  The record, however, contains no probative 
evidence which supports his theory of entitlement.  While the 
veteran was treated the day after his March 2002 arthroscopic 
surgery for a spinal tap headache, his symptoms resolved that 
day.  The next record of treatment for headaches is not until 
March 2003, approximately one year later, when the veteran 
complained of headaches.  At that time, however, his symptoms 
were attributed to caffeine withdrawal.  

The Board also notes that in November 2004, a VA examiner, 
after reviewing the veteran's claims folder and conducting an 
examination, concluded that the veteran's headaches were not 
due to his March 2002 knee surgery, including the 
administration of spinal anesthesia.  

The Board assigns the November 2004 VA medical opinion great 
probative weight.  The opinion was rendered by a qualified 
medical professional who actually examined the veteran and 
reviewed his claims folder, including the reports of the 
March 2002 knee surgery and subsequent treatment.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  The examiner also 
addressed the veteran's contentions and gave a considered 
rationale for her conclusions.  Moreover, the conclusions of 
the examiner appear to be congruent with the other medical 
evidence of record, none of which indicates that the veteran 
currently has a chronic headache disorder as a result of the 
March 2002 knee surgery.  

The only evidence of record which contradicts this medical 
opinion is the opinion of the veteran.  While the Board has 
considered his arguments, because the record does not 
establish that he possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that a chronic headache disorder 
was not present during service, for many years thereafter, 
and the most probative evidence indicates that the veteran's 
current headaches are not causally related to his service-
connected right knee disability.  The evidence contains no 
indication, nor does the veteran contend, that any service-
connected disability aggravates his headaches.  For the 
reasons discussed above, the preponderance of the evidence is 
against the claim of service connection for headaches and the 
claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Entitlement to a compensable rating for residuals of a right 
inguinal hernia repair

Background

The veteran's service medical records show that he underwent 
surgical repair of a right inguinal hernia in April 1994.  
Thereafter, he complained of radiating pain in the right 
groin area.  In light of his complaints, in January 1996, he 
underwent surgical division of the right ilioinguinal nerve.  
Subsequent service medical records are negative for 
recurrence of the veteran's in-service hernia.  

Following his separation from service, the veteran submitted 
an application for VA compensation benefits, seeking service 
connection for several disabilities, including a right 
inguinal hernia.

In a November 1996 rating decision, the RO granted service 
connection for a right inguinal hernia repair.  The RO also 
granted service connection for a separate disability, 
characterized as nerve damage to the lateral cutaneous nerve, 
ilioinguinal nerve, and possibly the genital femoral nerve, 
right side.  

The veteran now seeks a compensable rating for his 
service-connected residuals of a right inguinal hernia 
repair, which is currently rated as zero percent disabling 
under Diagnostic Code 7338, the criteria for evaluating 
inguinal hernias.  His service-connected nerve damage 
disability is currently rated as 10 percent disabling, 
pursuant to Diagnostic Codes 8530-8529, which are criteria 
for rating disabilities of the nerves.  The issue of 
entitlement to an increased rating for nerve damage is not 
currently in appellate status.

In connection with his claim for an increased rating for his 
hernia residuals, the veteran was afforded a VA medical 
examination in November 2004.  The examiner reviewed the 
veteran's claims folder and noted that he had undergone 
repair of a right inguinal hernia in April 1994 without 
complication.  He noted that in January 1996, the veteran 
underwent division of the right ilioinguinal nerve in light 
of his complaints of numbness over the ilioinguinal nerve 
region and pain with ejaculation since the hernia surgery.  
He noted that medical records dated in May 1996 showed that 
the veteran's groin pain had resolved following the January 
1996 surgery, except when straining.  He noted that clinical 
records dated from 2000 to the present were negative for 
complaints or findings pertaining to the right inguinal 
hernia repair.  After reviewing the veteran's medical 
history, the examiner asked the veteran what had changed 
since the last examination, and he responded "really nothing 
has changed."  The veteran indicated that he still had some 
numb spots on his right anterior and lateral thigh.  He no 
longer experienced post ejaculation pain.  He claimed that he 
still had discomfort in the right inguinal area with bowel 
movements.  He indicated that he took no medication and had 
no problem voiding.  Examination showed that the veteran had 
a very faint hypopigmented scar in the right inguinal region 
which was nontender.  There was no inflammation or keloid 
formation.  There were no inguinal hernias present.  There 
was an area of paresthesias on the right anterolateral thigh 
and decreased sensation to sharp stimuli over a 2.5 
centimeter area.  The diagnosis was right inguinal hernia 
repair without recurrence, resulting in chronic right 
anterior thigh paresthesias post right inguinal nerve 
transection for groin neuralgia without change since the last 
examination in 1998.

Subsequent VA clinical records show that in December 2004, 
the veteran sought treatment for several complaints.  In 
pertinent part, he claimed that he had had a "lump" in his 
inguinal region since his hernia surgery.  Examination showed 
a scar in the inguinal region.  The examiner indicated that 
he reassured the veteran regarding his concerns.  

At a VA medical examination in May 2006, the veteran reported 
that he had undergone a right hernia repair during service.  
He indicated that he healed well, but developed pain in the 
groin region following surgery.  He indicated that as a 
result of his continued pain, he underwent a "nerve 
clipping" procedure in 1996.  Since that time, the veteran 
indicated that he had had persistent numbness in the right 
anterolateral thigh.  He also reported occasional pain in the 
right groin with strenuous activity or sexual activity.  The 
veteran indicated that his symptoms also included a small 
area of numbness inferior to the scar, although the scar 
itself was not symptomatic.  On examination, there was no 
bulging or recurrent herniation.  The scar was 9 centimeters 
in length and slightly hypopigmented, but not raised or 
depressed.  It was non tender and sensation was intact.  
There was a second scar along the right inguinal region which 
measured approximately 2.0 centimeters in length.  Again, the 
scar was slightly hypopigmented, not raised or depressed, and 
nontender.  There was an area along the anterolateral thigh 
which exhibited decreased sensation.  There was no muscle 
atrophy.  The groin was nontender to palpation.  The 
diagnoses included history of right inguinal hernia surgery 
in 1994, no evidence of recurrent hernia.  

At his August 2006 hearing, the veteran testified that he had 
pain in his groin region, as well as desensitization and 
interference with sexual activities.  

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  A 
claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2006).

Within the Rating Schedule, disability from an inguinal 
hernia is rated under Diagnostic Code 7338.  38 C.F.R. § 
4.114, Diagnostic Code 7338 (2006).  Under that code a small, 
reducible hernia, or a hernia without true hernia protrusion, 
is rated as noncompensable as is a hernia that is 
preoperative and remediable.  A 10 percent schedular rating 
is appropriate for a recurrent post-operative hernia that is 
readily reducible and well supported by a truss or belt.  A 
small, post-operative recurrent hernia or an unoperated 
irremediable hernia that is not well supportable by a truss 
or that is not readily reducible warrants a 30 percent 
schedular rating.  A large post-operative recurrent hernia 
that is considered inoperable, which is not well supported 
under ordinary conditions and is not readily reducible 
warrants a 60 percent rating.

Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating for residuals of a right inguinal hernia repair have 
not been met.  As noted, in order to warrant a compensable 
rating under Diagnostic Code 7338, the evidence must show the 
presence of a recurrent post-operative hernia that is readily 
reducible and well supported by a truss or belt.  In this 
case, while the veteran reports subjective pain in the groin 
with activity, despite repeated examination, the medical 
evidence consistently shows that his in-service hernia has 
not recurred.  Indeed, he does not contend otherwise.  Thus, 
the Board concludes that the criteria for a compensable 
rating under Diagnostic Code 7338 have not been met.  

To ensure that the veteran receives every possible 
consideration, the Board has also considered whether he would 
be entitled to a compensable rating under the criteria for 
rating scars.  Under those criteria, however, to warrant a 
compensable disability rating, the veteran's hernia scar 
would have to:  (a) be deep or cause limitation of motion, 
and exceed six square inches in area or areas (Diagnostic 
Code 7801); (b) be superficial, not causing a limitation of 
motion, and exceeding an area of 144 square inches 
(Diagnostic Code 7802); (c) be superficial and unstable 
(Diagnostic Code 7803); (d) be superficial and painful on 
examination (Diagnostic Code 7804); or (e) result in a 
limitation of function of another body part (Diagnostic Code 
7805).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 
(2006).

In this case, however, none of these criteria have been met.  
As set forth in detail above, the pertinent medical evidence 
consistently describes the veteran's hernia scarring as well 
healed and nontender.  In addition, examination has shown 
that it is not deep, nor does it cause limitation of motion 
or result in limitation of an another body part.  Finally, it 
does not exceed 144 square inches.  Thus, the Board finds 
that the criteria for a compensable rating under section 
4.118 have not been met.  

The Board acknowledges the veteran's complaints pertaining to 
nerve damage, but notes that such symptoms have been 
considered in evaluating his nerve damage disability under 
Diagnostic Codes 8530-8329.  They may not be considered in 
rating his right inguinal hernia repair disability.  As 
noted, 38 C.F.R. § 4.14 prohibits compensating a veteran more 
than once for the same symptomatology.  

The Board further notes that the record contains no 
indication, nor has the veteran argued, that an 
extraschedular rating is warranted.  38 C.F.R. § 3.321 
(2006).  He is a full-time student and has reported no 
interference with occupational activities beyond that 
contemplated by the schedular criteria.  In addition, there 
is no indication that he has been hospitalized since his 
separation from service for his hernia disability.  Thus, no 
action with respect to referral for consideration of an 
extra-schedular rating is warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for residuals of a right inguinal hernia.  
An increased rating is denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for a headache disability 
is denied.

Entitlement to a compensable rating for residuals of a right 
inguinal hernia repair is denied.

REMAND

In view of the Board's determination that the veteran's 
appeal regarding the ratings assigned for his right and left 
knee disabilities stem from the initial award of service 
connection, the Board believes that the RO, consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to conduct a de novo 
review of the claim, based on the evidence in its entirety.  

Accordingly, this case is remanded for the following action:

Following the completion of any 
development deemed necessary, the RO 
should adjudicate the following issues:  
(1) Entitlement to an initial compensable 
rating for chondromalacia patella, 
lateral meniscus tear of the right knee, 
for the period from June 16, 1996, to 
July 14, 1999; (2) Entitlement to an 
initial rating in excess of 10 percent 
for chondromalacia patella, lateral 
meniscus tear of the right knee, from 
July 15, 1999; (3) Entitlement to an 
initial compensable rating for 
chondromalacia patella of the left knee 
for the period from June 16, 1996, to 
July 14, 1999, and (4) Entitlement to an 
initial rating in excess of 10 percent 
for chondromalacia patella of the left 
knee, from July 15, 1999.  If the 
benefits sought on appeal remain denied, 
the RO should issue a Supplemental 
Statement of the Case (SSOC) to the 
veteran and his representative, and 
afford them the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


